963 F.2d 384
Mowreyv.Romero*
NO. 90-3980
United States Court of Appeals,Eleventh Circuit.
May 06, 1992
Appeal From:  M.D.Fla., 749 F.Supp. 1097

1
REVERSED IN PART, VACATED IN PART.


2
Federal Reporter. The Eleventh Circuit provides by rule that


3
unpublished opinions are not considered binding precedent.


4
They may be cited as persuasive authority, provided that a


5
copy of the unpublished opinion is attached to or


6
incorporated within the brief, petition or motion.  Eleventh

Circuit Rules, Rule 36-2, 28 U.S.C.A.)


*
 Fed.R.App.P. 34(a);  11th Cir.R. 34-3